THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO INDEPENDENT FILM DEVELOPMENT CORP. THAT SUCH REGISTRATION IS NOT
REQUIRED.

CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, Independent Film Development Corp., a Nevada corporation
(the “Borrower”), promises to pay to Junior Capital Inc. (the “Holder”) or its
registered assigns or successors in interest, the sum of  Twenty Thousand
Dollars ($20,000), together with any accrued and unpaid interest hereon, on
October 25th, 2012 (the “Maturity Date”) if not sooner paid. Whereas Junior
Capital Inc. has invested $20,000 on October 25th, 2011 and a promissory note
dated October 25th, 2011. And whereas  the parties have agreed this agreement
will be the surviving instrument to satisfy the note.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
October 25th, 2011, between Borrower and the Holder (as amended, modified or
supplemented from time to time, the “Purchase Agreement”).

The following terms shall apply to this Debenture:

ARTICLE I
INTEREST & AMORTIZATION



1.1.

Contract Rate.  Subject to Sections 3.10 and 5.7 hereof, interest payable on
this Debenture shall accrue at a rate per annum equal to ten percent (10%).  



1.2.

Payments.  Payment of the aggregate principal amount outstanding under this
Debenture (the “Principal Amount”), together with all accrued interest thereon
shall be made on the Maturity Date.

ARTICLE II
CONVERSION REPAYMENT



2.1.

Optional Conversion.  Subject to the terms of this Article II, the Holder shall
have the right, but not the obligation, at any time until the Maturity Date, or
thereafter during an Event of Default and to convert all or any portion of the
outstanding Principal Amount and/or accrued interest and fees due and payable
into fully paid and nonassessable shares of the Common Stock at the Conversion
Price. The shares of Common Stock to be issued upon such conversion are herein
referred to as the “Conversion Shares.”  The “Conversion Price” shall mean the
lesser of (i) fifty percent (50%) of the average of the lowest closing bid price
of the Common Stock during the five (5) trading days immediately preceding the
Conversion Date as quoted by Bloomberg, LP or (ii) fifty percent (50%) of the
closing bid price of the Common Stock on the date of issuance of this Debenture.
 The Conversion Price may be adjusted pursuant to the other terms of this
Debenture.


1



--------------------------------------------------------------------------------




2.2.

Conversion Limitation.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Debenture an amount that would be convertible into that number of
Conversion Shares which would exceed the difference between the number of shares
of Common Stock beneficially owned by such Holder and 4.99% of the outstanding
shares of Common Stock of Borrower.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder.  



2.3.

Mechanics of Holder’s Conversion.  Subject to Section 2.2, this Debenture will
be converted by the Holder in part from time to time after the Issue Date, by
submitting to the Borrower a Notice of Conversion (by facsimile or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time).  On each Conversion Date (as hereinafter
defined) and in accordance with its Notice of Conversion, the Holder shall make
the appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Borrower
on the Conversion Date.  Each date on which a Notice of Conversion is delivered
or telecopied to Borrower in accordance with the provisions hereof shall be
deemed a Conversion Date (the “Conversion Date”).  A form of Notice of
Conversion to be employed by the Holder is annexed hereto as Exhibit A.
 Pursuant to the terms of the Notice of Conversion, Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel to
Borrower of the Notice of Conversion and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
physical delivery or crediting the account of the Holder’s designated broker
with the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within five (5) business days after receipt by
Borrower of the Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of such Common Stock, unless the Holder provides
Borrower written instructions to the contrary.



2.4.

Late Payments.  The Borrower understands that a delay in the delivery of the
shares of Common Stock in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder.  As compensation to
the Holder for such loss, the Borrower agrees to pay late payments to the Holder
for late issuance of such shares in the form required pursuant to this Article
II upon conversion of the Debenture, in the amount equal to $500 per business
day after the Delivery Date.  The Borrower shall pay any payments incurred under
this Section in immediately available funds upon demand.


2



--------------------------------------------------------------------------------






2.5.

Conversion Mechanics.



(a)

The number of shares of Common Stock to be issued upon each conversion of this
Debenture shall be determined by dividing that portion of the Principal Amount
and interest and fees to be converted, if any, by the then applicable Conversion
Price.  



(b)

The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:



A.

Reclassification, etc.  If Borrower at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Debenture, as to the unpaid Principal
Amount and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase an adjusted number of such securities and kind of securities
as would have been issuable as the result of such change with respect to the
Common Stock (i) immediately prior to or (ii) immediately after such
reclassification or other change at the sole election of the Holder.



2.6.

Authorized Shares. The Borrower covenants that during the period the conversion
right exists, the Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of Common Stock upon the full conversion of this Debenture.  The
Borrower is required at all times to have authorized and reserved such number of
shares that is actually issuable upon full conversion of the Debenture (based on
the Conversion Price in effect from time to time) (the “Reserved Amount”).  The
Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable.  In addition, if the Borrower shall issue
any securities or make any change to its capital structure which would change
the number of shares of Common Stock into which the Debenture shall be
convertible at the then current Conversion Price, the Borrower shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of the outstanding Debenture.  The Borrower agrees that its
issuance of this Debenture shall constitute full authority to its officers and
agents who are charged with the duty of executing stock certificates to execute
and issue the necessary certificates for shares of Common Stock in accordance
with the terms and conditions of this Debenture.


3



--------------------------------------------------------------------------------



If, at any time Holder submits a Notice of Conversion, and the Borrower does not
have sufficient authorized but unissued shares of Common Stock available to
effect such conversion in accordance with the provisions of this Article II (a
“Conversion Default”), subject to Section 2.2, the Borrower shall issue to the
Holder all of the shares of Common Stock which are then available to effect such
conversion.  The portion of this Debenture which the Holder included in its
Conversion Notice and which exceeds the amount which is then convertible into
available shares of Common Stock shall, notwithstanding anything to the contrary
contained herein, not be convertible into Common Stock in accordance with the
terms hereof until (and at the Holder’s option at any time after) the date
additional shares of Common Stock are authorized by the Borrower to permit such
conversion.  In addition, the Borrower shall pay to the Holder $1,000 per day (a
“Conversion Default Payment”) to the date (the “Authorization Date”) that the
Borrower authorizes a sufficient number of shares of Common Stock to effect
conversion of the full outstanding Principal Amount of this Debenture.  The
Borrower shall use its best efforts to authorize a sufficient number of shares
of Common Stock as soon as practicable following the earlier of (i) such time
that the Holder notifies the Borrower or that the Borrower otherwise becomes
aware that there are or likely will be insufficient authorized and unissued
shares to allow full conversion thereof and (ii) a Conversion Default.  The
Borrower shall send notice to the Holder of the authorization of additional
shares of Common Stock and the Authorization Date along with the Holder’s
Conversion Default Payments in immediately available funds.

Nothing herein shall limit the Holder’s right to pursue actual damages (to the
extent in excess of the Conversion Default Payments) for the Borrower’s failure
to maintain a sufficient number of authorized shares of Common Stock, and Holder
shall have the right to pursue all remedies available at law or in equity
(including degree of specific performance and/or injunctive relief).



2.7.

Issuance of New Debenture.  Upon any partial conversion of this Debenture, a new
Debenture containing the same date and provisions of this Debenture shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.


4

 



--------------------------------------------------------------------------------






ARTICLE III
EVENTS OF DEFAULT

The occurrence of any of the following events set forth in Sections 3.1 through
3.9, inclusive, shall be an “Event of Default”:



3.1.

Failure to Pay Principal, Interest or Other Fees.  Borrower fails to pay
principal, interest or other fees hereon and such failure shall continue for a
period of five (5) days following the date upon which any such payment was due.



3.2.

Breach of Covenant.  Borrower breaches any covenant or other term or condition
of this Debenture in any material respect and such breach, if subject to cure,
continues for a period of five (5) days after the occurrence thereof.



3.3.

Breach of Representations and Warranties.  Any representation or warranty of
Borrower made herein or the Purchase Agreement shall be false or misleading in
any material respect.



3.4.

Stop Trade.  An SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of 10 consecutive days, excluding in all cases a suspension
of all trading on a Principal Market, provided that Borrower shall not have been
able to cure such trading suspension within 30 days of the notice thereof or
list the Common Stock on another Principal Market within 60 days of such notice.
 The “Principal Market” for the Common Stock shall include the NASD OTC Bulletin
Board, NASDAQ SmallCap Market, NASDAQ National Market System, American Stock
Exchange, or New York Stock Exchange (whichever of the foregoing is at the time
the principal trading exchange or market for the Common Stock), or any
securities exchange or other securities market on which the Common Stock is then
being listed or traded.



3.5.

Receiver or Trustee.  The Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.



3.6.

Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against the Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $100,000 in the aggregate for
Borrower, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.



3.7.

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Borrower or any of its
Subsidiaries.

5



--------------------------------------------------------------------------------








3.8.

Default Under Other Agreements.  The occurrence of an Event of Default under and
as defined in the Purchase Agreement or any event of default (or similar term)
under any other agreement evidencing indebtedness of at least $100,000.



3.9.

Failure to Deliver Common Stock or Replacement Debenture.  Borrower’s failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Debenture and the Purchase Agreement, if such failure to timely deliver
Common Stock shall not be cured within five (5) days.  If Borrower is required
to issue a replacement Debenture to Holder and Borrower shall fail to deliver
such replacement Debenture within seven (7) Business Days.

DEFAULT RELATED PROVISIONS



3.10.

Default Interest Rate.  Following the occurrence and during the continuance of
an Event of Default, interest on this Debenture shall automatically be instated
at a rate of 18% per annum, effective as of the date of Issuance of this
Debenture, which interest shall be payable in cash or Common Stock, at the
option of the Borrower.



3.11.

Conversion Privileges.  The conversion privileges set forth in Article II shall
remain in full force and effect immediately from the date hereof and until this
Debenture is paid in full.



3.12.

Cumulative Remedies.  The remedies under this Debenture shall be cumulative.

ARTICLE IV
DEFAULT PAYMENTS



4.1.

Default Payment.  If an Event of Default occurs and is continuing beyond any
applicable grace period, the Holder, at its option, may elect, in addition to
all rights and remedies of Holder under the Purchase Agreement and all
obligations of the Borrower under the Purchase Agreement to require the Borrower
to make a Default Payment (“Default Payment”).  The Default Payment shall be
105% of the outstanding principal amount of the Debenture, plus accrued but
unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to Holder pursuant to the Debentures or the Ancillary Agreements,
then to accrued and unpaid interest due on the Debentures and then to
outstanding principal balance of the Debentures.



4.2.

Default Payment Date.  The Default Payment shall be due and payable immediately
on the date that the Holder has exercised its rights pursuant to Section 4.1
(“Default Payment Date”).

ARTICLE V
MISCELLANEOUS


6



--------------------------------------------------------------------------------








5.1.

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.



5.2.

Notices.  Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Purchase Agreement.



5.3.

Amendment Provision.  The term “Debenture” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as it may be amended or supplemented.



5.4.

Assignability.  This Debenture shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Holder without the prior
written consent of the Borrower, which consent may not be unreasonably withheld.



5.5.

Cost of Collection.  If default is made in the payment of this Debenture, each
Borrower shall jointly and severally pay the Holder hereof reasonable costs of
collection, including reasonable attorneys’ fees.



5.6.

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Debenture
shall be governed by, and construed in accordance with, the internal laws of the
State of California, without regard to principles of conflicts of law.  HOLDER
AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY TRANSACTION CONTEMPLATED
HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
COMMON LAW OR STATUTORY BASES. Each party hereby submits to the exclusive
jurisdiction of the state and federal courts located in the County of Costa
Mesa, State of California.  If the jury waiver set forth in this Section is not
enforceable, then any dispute, controversy or claim arising out of or relating
to this Debenture or any of the transactions contemplated herein will be finally
settled by binding arbitration in Costa Mesa, California in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules.  The
arbitrator shall apply California law to the resolution of any dispute, without
reference to rules of conflicts of law or rules of statutory arbitration.
 Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph.
 The expenses of the arbitration, including the arbitrator’s fees and expert
witness fees, incurred by the parties to the arbitration, may be awarded to the
prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator.  Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such expenses, both parties shall share equally in the payment of the
arbitrator’s fees as and when billed by the arbitrator.

7



--------------------------------------------------------------------------------






5.7.

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrowers to the Holder and thus refunded to the Borrowers



5.8.

Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Debenture and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Debenture to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows.]


 

8



--------------------------------------------------------------------------------



 

 

 







IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of this 16th day of November, 2011.



Independent Film Development Corp.

By: /s/ Jeff Ritchie
Name: Jeff Ritchie
Title: Chief Executive Officer


 


 

9



--------------------------------------------------------------------------------










EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the Debenture
into Common Stock)

[Name and Address of Holder]




The undersigned hereby converts $_________ of the principal due on October 25th,
2012 under the Convertible Debenture issued by Independent Film Development
Corp. (“Borrower”) dated as of October 25th, 2011 by delivery of shares of
Common Stock of Borrower on and subject to the conditions set forth in Article
II of such Debenture.



1.

Date of Conversion

_______________________



2.

Shares To Be Delivered:

_______________________

______________________________

By:_______________________________
Name:_____________________________
Title:______________________________








--------------------------------------------------------------------------------




 

 





